Citation Nr: 1645399	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  16-46 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1942 to November 1945.  While this appeal was pending, the Veteran died in December 2015.  The appellant is the Veteran's surviving spouse and is pursuing the appeal as a substituted claimant under the provisions of 38 U.S.C.A. § 5121A (West 2014); therefore, this is an appeal for accrued benefits purposes.  See November 2016 VA letter (showing that the RO determined that the Veteran's spouse is qualified to be a substitute claimant for the Veteran's pending appeal).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.

In a March 2012 decision, the Board denied a TDIU.  The Veteran appealed the March 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2012, the parties filed a Joint Motion for Partial Remand (JMR).  A September 2012 Order of the Court granted the JMR and vacated the March 2012 Board decision to the extent that it denied a TDIU.

In April 2013, pursuant to the September 2012 JMR, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  In an August 2014 decision, the Board once again denied a TDIU.  The Veteran appealed the August 2014 Board decision to the Court.  In a November 2015 Memorandum Decision, the Court vacated the Board's denial of the aforementioned claim.  In pertinent part, the Court determined that the Board failed to ensure substantial compliance with the April 2013 Board Remand order, and provided an inadequate statement of reasons or bases.  The case has been returned to the Board for appellate consideration.

As stated above, the Veteran died in December 2015, and the appellant is the Veteran's surviving spouse and is pursuing the appeal as a substituted claimant under the provisions of 38 U.S.C.A. § 5121A; therefore, this is an appeal for accrued benefits purposes.  As in this matter, substitution under 38 U.S.C.A. 
§ 5121A is a form of accrued benefits claim that is potentially more favorable to the appellant because it allows her to continue to submit evidence in support of the appealed issue, whereas the evidence in an accrued benefits claim under 
38 U.S.C.A. § 5121 (West 2014) is limited to evidence in the claims file as of the date of a veteran's death.


FINDINGS OF FACT

1. The Veteran died in December 2015; the appellant is the Veteran's surviving spouse, who was substituted as the claimant to continue the Veteran's pending claim and appeal to completion.

2. For the entire period from June 16, 2010, the combined disability ratings for the service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a)(3) for eligibility for a TDIU.

3. For the entire rating period from June 16, 2010, the Veteran was unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of the service-connected disabilities.




CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, for the entire rating period from June 16, 2010, the criteria for TDIU were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 3.400(o)(2), 4.3, 4.15, 4.16, 4.18, 4.19, 4.25, 4.26 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In this case, the Board is granting a TDIU, which constitutes a full grant of the benefit sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   

TDIU Legal Criteria 

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015); VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  

A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure or follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion, although VA will weigh and consider any opinion that is part of the evidence as part of considering all evidence of record.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical question, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2).  

TDIU Analysis 

In a June 2010 VA Form 21-8940, the Veteran asserted that the service-connected disabilities prevented him from securing or following substantially gainful employment.  The Veteran advanced that he worked as an electrician from 2005 to 2007, which was part-time seasonal employment, and that he had not worked since 2007 due to the service-connected disabilities.  See June 2010 VA Form 21-4138. 

The Board finds that the percentage ratings for the service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for TDIU for the rating period from June 16, 2010.  The Veteran was service connected for skin cancer (rated at 30 percent from February 19, 2004 to April 16, 2010, and at 50 percent from April 16, 2010), bilateral hearing loss (rated at 30 percent from March 12, 2002 to July 16, 2013, and at 50 percent from July 16, 2013), painful scars associated with skin cancer (rated at 30 percent from April 16, 2010), tinnitus (rated at 10 percent from March 12, 2002), right hand arthritis to include all four fingers (rated at 10 percent from February 3, 2009), and healed scar of the right ring finger (rated at 0 percent from May 31, 1946).  Based on the above, application of a TDIU under 38 C.F.R. § 4.16(a) is appropriate for the entire rating period from June 16, 2010, so long as the severity of the service-connected disabilities rendered the Veteran unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

After a review of all the lay and medical evidence, the Board finds that the evidence is in equipoise as to whether, for the entire rating period from June 16, 2010, the service-connected disabilities rendered the Veteran unable to secure or maintain  substantially gainful employment.  The Board finds that the evidence is at least in equipoise as to whether the service-connected disabilities precluded the type of employment for which the Veteran was trained and for which he had experience.  The Veteran's highest level of education was a high school diploma.  The Veteran worked as an electrician until 2007.  Thereafter, he occasionally donated his expertise as an electrician by performing repairs and light electrical work for his local church.  A July 2010 VA Form 21-4192, which was completed by the Veteran's last employer, noted that the Veteran last worked in September 2007, and that the Veteran's termination of employment was because he became too disabled to perform his job duties.
Evidence weighing in favor of a finding of unemployability includes the Veteran's statements that he was unemployable due to the service-connected disabilities.  The record also reflects that the Veteran was service connected for right hand arthritis, to include four fingers, which would have made it very difficult for him to perform electrical work with his right hand.  

Moreover, the May 2010 VA examiner opined that the service-connected bilateral hearing loss imposed significant effects on the Veteran's occupational capacity due to hearing difficulties.  The July 2013 VA examiner indicated that the Veteran's hearing loss impacted the ordinary conditions of the Veteran's daily life, including the ability to work.  The July 2013 VA examiner explained that, even with hearing aids, the Veteran was not expected to hear or understand conversations very well.  

In a December 2010 statement, Dr. J.A. stated that the Veteran was under his care, that he had a history of osteoarthritis status-post bilateral total hip arthroplasty, hypertension, atrial fibrillation, congestive heart failure, and coronary artery disease.  Dr. J.A. noted that the Veteran also had service-connected disabilities, including skin cancer, bilateral hearing loss, painful scars associated with skin cancer, tinnitus, and right hand arthritis.  Dr. J.A. opined that the Veteran was unable to secure or maintain employment due to all of the above-referenced disorders.   This opinion is not highly persuasive evidence, as it does not distinguish between effects of service-connected versus nonservice-connected conditions on the Veteran's ability to work.  Therefore, it neither favors nor disfavors the claim.

Evidence weighing against the claim includes: the May 2010 VA examiner's opinion that the service-connected skin cancer had no effect on the Veteran's daily activities; and the July 2010 VA examiner's opinion that the service-connected disabilities had no effect on the Veteran's usual occupation.  In reaching this conclusion, the July 2010 VA examiner reasoned that the Veteran had hearing loss requiring hearing aids and tinnitus for greater than 15 years and that these disabilities did not contribute to the Veteran's retirement from his private electrical contracting business.  The July 2010 VA examiner noted that the superficial and facial scars that the Veteran had for many years prior to retirement would not prohibit any gainful employment.  The July 2010 VA examiner explained that the Veteran's right hand traumatic arthritis occurred from injuries while on active duty in World War II and did not limit the Veteran's employment as an electrician for over 30 years.  As this right-hand condition had remained stable for many years, the July 2010 VA examiner concluded that it would not prevent gainful employment at that time.  

In an August 2013 addendum opinion, the VA examiner opined that the service-connected disabilities alone would cause only mild impairment in the Veteran's employment capacity.  The August 2013 VA examiner opined that the Veteran's nonservice-connected disorders (i.e., osteoarthritis status post bilateral total hip arthroplasty, hypertension, atrial fibrillation with chronic anticoagulation agent use, congestive heart failure, and coronary artery disease) caused the unemployability.

Resolving reasonable doubt in the Veteran's (and appellant's) favor, the Board finds that, given the Veteran's functional limitations with respect to hearing capabilities and working with the right hand, the combination of these two service-connected disabilities, in particular, prevented the Veteran from performing the type of employment for which he was trained (electrician).  The test is not whether the Veteran would have been precluded from all types of employment, but whether such employment was realistically within the physical and mental capabilities of the Veteran.  In this case, given the Veteran's education, work experience, and functional impairment as a result of the service-connected disabilities, the evidence is in relative equipoise as to whether there were jobs in the national economy that the Veteran could have performed.  For these reasons, and resolving reasonable doubt in the Veteran's (and appellant's) favor, the Board finds that the Veteran was precluded from maintaining substantially gainful employment due to the service-connected disabilities; thus, the Board finds that a TDIU is warranted under 38 C.F.R. § 4.16(a) for the entire rating period from June 16, 2010.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

This Board decision constitutes a full grant of the benefit sought on appeal because the Veteran did not become unable to secure or follow a substantially gainful employment as a result of service-connected disabilities within one year before the date of claim for a TDIU of June 16, 2010.  See June 2010 VA Form 21-8940.  The Veteran stated that he stopped working in 2007 due to the service-disabilities.  See June 2010 VA Form 21-4138.  As the earliest date of claim for a TDIU was June 16, 2010, and the date unemployability became factually ascertainable is more than one year prior to the date of claim for a TDIU of June 16, 2010, the Board finds that June 16, 2010 is the earliest available effective date for a TDIU.  38 C.F.R. § 3.400(o)(2).  


ORDER

A TDIU, for the entire rating period from June 16, 2010, for accrued benefits purposes, is granted.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


